Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-14 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-7 and 9-11: in claim 1 “wherein the at least one screw or bolt forming the axis of rotation enables rotation of the first linear LED luminaire and the attached connecting bridge towards a second LED luminaire during installation of the first linear LED luminaire thus enabling mechanical and electrical connection between the first linear LED luminaire and the second LED luminaire when the first linear LED luminaire is aligned with the second LED luminaire and the at least one tab is inserted into the at least one aperture.”
Sorensen and Li fail to teach or disclose a screw bolt forming the axis of rotation which allows the rotation of the first linear LED luminaire and the attached connecting bridge towards a second LED luminaire.

Re 12-14:in claim 12, “affixing a rotative suspension bracket having at least one connection feature to a connection point, the rotative suspension bracket comprising at least one of a screw or bolt forming an axis of rotation for a first linear LED luminaire, and including an attachment portion for accepting a first distal end of the first linear LED luminaire; and connecting a second end of the connecting bridge to a second distal end of a second linear LED luminaire by rotating the first linear LED luminaire about the axis of rotation of the rotative suspension bracket until the connecting bridge aligns with the second linear LED luminaire enabling mechanical and electrical connection between the first linear LED luminaire and the second LED luminaire.”
Sorensen and Li fail to teach or disclose a screw bolt forming the axis of rotation which allows the rotation of the first linear LED luminaire and the attached connecting bridge towards a second LED luminaire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875